DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 21st, 2021 has been entered.

 Response to Amendment
The amendment filed on June 21st, 2021 has been entered.
The amendment of claims 3 and 4, cancellation of claims 17-19, and addition of claims 23-25 have been acknowledged.
In view of the amendment, the 35 U.S.C. 112(b) rejections have been withdrawn.

Response to Arguments
Applicant's arguments filed on June 21st, 2021, with respect to claims 1, 2, and 20-22, have been fully considered but they are not persuasive.
Applicant’s Representative submits that the prior art of record fails to teach claim 1 because Takemura does teach comparing edge intensity values to an edge threshold value and does not disclose correcting the edge threshold value based on the density of the edge points that were extracted.
The examiner respectfully disagrees. As noted in the previous Office action, the prior art teaches determining the luminance difference on the basis of the number of pixels that exhibit a predetermined differential and adjusting the threshold according to the luminance difference. Takemura detects the edges that satisfy a predetermined detection condition (see Takemura col. 1 lines 29-49, col. 6 lines 1-6, col. 17 lines 15-36, Fig. 17, col. 45 lines 38-65 & col. 50 lines 13-60 for more details). Takemura col. 8 line 65-col. 9 line 11 teaches that the detection condition includes a feature amount. 
Furthermore, claim 1 does not specify that the density of the points is over a designated/predetermined area, and therefore the “density” can be broadly interpreted as the number or quantity of data points. The claim also broadly recites “the correction unit corrects … based on the density of the edge points.” The use of the phrase “based on” indicates that the threshold correction process can be more detailed or involve more steps so long as the correction process involves the density/number of the edge points. For this reason, threshold adjustment based on the number of pixels corresponds to correcting a threshold based on the density of the points.  
In addition, Takemura col. 17 lines 57-63 further teaches that the edge detection condition in step S170 can be changed based on threshold correlation and Slaski ¶0037 also 
In view of this reasonable interpretation of the claims and the prior art, the examiner respectfully submits that the rejections set forth below remain proper. Note that claim 25 is allowed and claims 23-24 are objected to due to the limitation “only” (please see pages 13-16 of this Office action for more details).

Claim Rejections - 35 USC § 102
Claim(s) 1, 2, and 20-22 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Takemura et al. (U.S. Patent No. 9,721,460), hereinafter referred to as Takemura.
Regarding claims 1 and 20, Takemura teaches an image processing device and method comprising: 
a computer including a hardware processor configured to function as an extraction unit and a correction unit (Takemura Figs. 1 & 4, col. 8 lines 1-3: “implemented by programs corresponding to these control blocks being executed by a microcomputer in the control unit 2”), wherein
the extraction unit extracts, from image data taken by shooting a neighborhood of a vehicle, edge points that are to be used for detecting partition lines of a parking frame and whose edge intensity values are larger than an edge threshold value (Takemura col. 9 lines 1-29: “the feature amount calculation unit 202 may comprise a road surface edge angle histogram extraction unit 202a, a white line edge angle estimation unit 202b … an edge intensity analysis unit 203a”; Takemura col. 9 lines 30-37: “a parking box recognition unit 204f”; Takemura col. 10 lines 27-35: “the moving body detection unit 204g recognizes a moving body in the neighborhood of the subject vehicle”; Takemura Fig. 12 & col. 17 lines 15-36: “if correlation of feature amounts between the background regions 34a through 34f and the reflection regions Takemura Fig. 14 & col. 20 lines 49-60: “the camera 1 captures images to the rea of the vehicle over a predetermined angle of view a”; Takemura Fig. 30); and 
the correction unit corrects the edge threshold value based on a density of the edge points extracted by the extraction unit (Takemura col. 6 lines 1-6: “by adjusting a threshold value that is a condition for detection of a three dimensional body”; Takemura col. 17 lines 15-36: “The condition for determining upon the presence or absence of a reflection of a background object in step S180 is relaxed by lowering the threshold value for this correlation in step S160, and accordingly it is possible to adjust the level of warning prevention so that the warning prevention in step S200 to be described hereinafter becomes more easy to perform”; Takemura Fig. 17 & col. 45 lines 38-65: “the luminance difference may be determined on the basis of the number of pixels that exhibit a predetermined differential in the differential waveform information”; Takemura col. 50 lines 13-60: “if the luminance in the detection region A1 or A2 is greater than or equal to a predetermined value, then the control unit 39 of this embodiment can generate a control command to further increase any one of the first threshold value α, the threshold value p, the second threshold value β, or the threshold value θ, and can output this control command to the three dimensional body detection unit 33 or 37. The luminance of the detection region A1 or A2 can be acquired from the image captured by the camera 1”).  

Regarding claim 2, Takemura teaches the image processing device according to claim 1, wherein the extraction unit extracts edge points again using the edge threshold value that has been corrected by the correction unit and supplies the edge points extracted again to a downstream unit (Takemura col. 6 lines 1-6, col. 17 lines 15-36, Fig. 17 & col. 45 lines 38-65 & col. 50 lines 13-60 discussed above; Takemura col. 24 lines 47-58: “the three dimensional body detection unit 33 generates a differential waveform DWt as shown in the figure at the right of FIG. 17 by sequentially repeating the procedure described above and by constructing a frequency distribution”).  

Regarding claims 21 and 22, Takemura teaches the image processing device and method according to claims 1 and 20, wherein the density of edge points is a number of the edge points that have been extracted by the extraction unit from all or a portion of the image data (Takemura Fig. 17, col. 45 lines 38-65 & & col. 50 lines 13-60  discussed above teach that the luminance difference may be determined on the basis of the number of pixels that exhibit a predetermined differential in the differential waveform information and adjusting the threshold according to the luminance difference. Further note that the detected pixels in Fig. 17 correspond to the edges, described in Takemura col. 1 lines 29-49: “detects edges that satisfy a predetermined detection condition”).

Claim Rejections - 35 USC § 103
Claim(s) 3-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takemura et al. (U.S. Patent No. 9,721,460), in view of Bohn et al. (U.S. PGPub No. 2017/0085790), hereinafter referred to as Takemura and Bohn, respectively.
Regarding claim 3, Takemura teaches the image processing device according to claim 1, wherein the correction unit corrects the edge threshold value based on the density of edge points in a target region (Takemura col. 6 lines 1-6, col. 17 lines 15-36, Fig. 17 & col. 45 lines 38-65 & col. 50 lines 13-60 discussed above).
However, Takemura does not appear to explicitly teach that the resolution of the image data of a road surface is higher compare to other regions of the image data.
Bohn ¶0016: “Limiting the higher-resolution images provided to the computing system 114 to the regions of interest may reduce an amount of image data for analysis (e.g., for facial recognition, gaze tracking, and/or other tasks) compared to providing a higher-resolution image of the entire physical space 102”).
Takemura and Bohn are considered to be analogous art because they are directed to image processing for detecting objects. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the in-vehicle surrounding environment recognition device and method (as taught by Takemura) to use higher resolution images for the target area (as taught by Bohn) because the combination reduces the amount of image data for analysis (Bohn ¶0016).

Regarding claim 4, Takemura teaches the image processing device according to claim 2, wherein the correction unit corrects the edge threshold value based on density of edge points in a target region (Takemura col. 6 lines 1-6, col. 17 lines 15-36, Fig. 17 & col. 45 lines 38-65 & col. 50 lines 13-60 discussed above).  
However, Takemura does not appear to explicitly teach that the resolution of the image data of a road surface is higher compared to other regions of the image data.
Pertaining to the same field of endeavor, Bohn teaches using higher resolution image data (Bohn ¶0016: “Limiting the higher-resolution images provided to the computing system 114 to the regions of interest may reduce an amount of image data for analysis (e.g., for facial recognition, gaze tracking, and/or other tasks) compared to providing a higher-resolution image of the entire physical space 102”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the in-vehicle surrounding environment recognition device and method (as taught by Takemura) to use higher resolution images for the 

Regarding claim 5, Takemura, in view of Bohn, teaches the image processing device according to claim 3, wherein the correction unit generates a histogram of edge intensity values of respective pixels in the target region and corrects the edge threshold value based on the histogram (Takemura Fig. 17, 19, 22; Takemura Fig. 24: S12; see Takemura col. 9 lines 1-29 discussed above regarding histogram extraction unit).  

Regarding claim 6, Takemura, in view of Bohn, teaches the image processing device according to claim 4, wherein the correction unit generates a histogram of edge intensity values of respective pixels in the target region and corrects the edge threshold value based on the histogram (Takemura Fig. 17, 19, 22; Takemura Fig. 24: S12; see Takemura col. 9 lines 1-29 discussed above).  

Claim(s) 7-8 and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takemura et al. (U.S. Patent No. 9,721,460), in view of Slaski (International Patent Application Publication No. WO 2005/081941 A2), hereinafter referred to as Takemura and Slaski, respectively.
Regarding claim 7, Takemura teaches the image processing device according to claim 1, but does not appear to explicitly teach that the correction unit corrects the edge threshold value so that a number of the edge points extracted by the extraction unit becomes equal to a prescribed number.
Pertaining to the same field of endeavor, Slaski teaches that the correction unit corrects the edge threshold value so that a number of the edge points extracted by the extraction unit becomes equal to a prescribed number (Slaski ¶0037-¶0038: “the threshold may be 
Takemura and Slaski are considered to be analogous art because they are directed to image processing for detecting and tracking objects. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the in-vehicle surrounding environment recognition device and method (as taught by Takemura) to adjust threshold so that the number of points is equal to the predetermined number (as taught by Slaski) because the combination updates the targets according to information from the associated components (Slaski Abstract).

Regarding claim 8, Takemura teaches the image processing device according to claim 2, but does not appear to explicitly teach the correction unit16 corrects the edge threshold value so that a number of the edge points extracted by the extraction unit becomes equal to a prescribed number.
Pertaining to the same field of endeavor, Slaski teaches that the correction unit16 corrects the edge threshold value so that a number of the edge points extracted by the extraction unit becomes equal to a prescribed number (Slaski ¶0037-¶0038 as discussed above).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the in-vehicle surrounding environment recognition device and method (as taught by Takemura) to adjust threshold so that the number of points is equal to the predetermined number (as taught by Slaski) because the combination updates the targets according to information from the associated components (Slaski Abstract).

claim 13, Takemura teaches the image processing device according to claim 1, but does not appear to explicitly teach that the correction unit corrects the edge threshold value when the density of the edge points is out of a prescribed range.  
Pertaining to the same field of endeavor, Slaski teaches that the correction unit corrects the edge threshold value when the density of the edge points is out of a prescribed range (Slaski ¶0037-¶0038 as discussed above – teaches that the threshold is dynamically adjusted to keep the density of data points within a prescribed range).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the in-vehicle surrounding environment recognition device and method (as taught by Takemura) to adjust threshold so that the number of points is equal to the predetermined number (as taught by Slaski) because the combination updates the targets according to information from the associated components (Slaski Abstract).

Regarding claim 14, Takemura teaches the image processing device according to claim 2, but does not appear to explicitly teach that the correction unit corrects the edge threshold value when the density of the edge points is out of a prescribed range.  
Pertaining to the same field of endeavor, Slaski teaches that the correction unit corrects the edge threshold value when the density of the edge points is out of a prescribed range (Slaski ¶0037-¶0038 as discussed above – teaches that the threshold is dynamically adjusted to keep the density of data points within a prescribed range).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the in-vehicle surrounding environment recognition device and method (as taught by Takemura) to adjust threshold so that the number of points is equal to the predetermined number (as taught by Slaski) because the combination updates the targets according to information from the associated components (Slaski Abstract).

Claim(s) 9-10 and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takemura et al. (U.S. Patent No. 9,721,460), in view of Bohn et al. (U.S. PGPub No. 2017/0085790), and further in view of Slaski (International Patent Application Publication No. WO 2005/081941 A2), hereinafter referred to as Takemura, Bohn, and Slaski, respectively.
Regarding claim 9, Takemura, in view of Bohn, teaches the image processing device according to claim 3, but does not appear to explicitly teach that the correction unit corrects the edge threshold value so that a number of the edge points extracted by the extraction unit becomes equal to a prescribed number.  
Pertaining to the same field of endeavor, Slaski teaches that the correction unit16 corrects the edge threshold value so that a number of the edge points extracted by the extraction unit becomes equal to a prescribed number (Slaski ¶0037-¶0038 as discussed above).  
Takemura, in view of Bohn, and Slaski are considered to be analogous art because they are directed to image processing for detecting and tracking objects. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the in-vehicle surrounding environment recognition device and method using high resolution target images (as taught by Takemura, in view of Bohn) to adjust threshold so that the number of points is equal to the predetermined number (as taught by Slaski) because the combination updates the targets according to information from the associated components (Slaski Abstract).

Regarding claim 10, Takemura, in view of Bohn, teaches the image processing device according to claim 4, but does not appear to explicitly teach that the correction unit corrects the edge threshold value so that a number of the edge points extracted by the extraction unit becomes equal to a prescribed number.  
Slaski ¶0037-¶0038 as discussed above).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the in-vehicle surrounding environment recognition device and method using high resolution target images (as taught by Takemura, in view of Bohn) to adjust threshold so that the number of points is equal to the predetermined number (as taught by Slaski) because the combination updates the targets according to information from the associated components (Slaski Abstract).

Regarding claim 15, Takemura, in view of Bohn, teaches the image processing device according to claim 3, but does not appear to explicitly teach that the correction unit corrects the edge threshold value when the density of the edge points is out of a prescribed range.  
Pertaining to the same field of endeavor, Slaski teaches that the correction unit corrects the edge threshold value when the density of the edge points is out of a prescribed range (Slaski ¶0037-¶0038 as discussed above – teaches that the threshold is dynamically adjusted to keep the density of data points within a prescribed range).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the in-vehicle surrounding environment recognition device and method using high resolution target images (as taught by Takemura, in view of Bohn) to adjust threshold so that the number of points is equal to the predetermined number (as taught by Slaski) because the combination updates the targets according to information from the associated components (Slaski Abstract).

claim 16, Takemura, in view of Bohn,  teaches the image processing device according to claim 4, but does not appear to explicitly teach that the correction unit corrects the edge threshold value when the density of the edge points is out of a17 prescribed range.  
Pertaining to the same field of endeavor, Slaski teaches that the correction unit corrects the edge threshold value when the density of the edge points is out of a prescribed range (Slaski ¶0037-¶0038 as discussed above – teaches that the threshold is dynamically adjusted to keep the density of data points within a prescribed range).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the in-vehicle surrounding environment recognition device and method using high resolution target images (as taught by Takemura, in view of Bohn) to adjust threshold so that the number of points is equal to the predetermined number (as taught by Slaski) because the combination updates the targets according to information from the associated components (Slaski Abstract).

Allowable Subject Matter
Claim 25 is allowed.

Claims 23-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 23, the prior art of record (U.S. Patent No. 9,721,460, U.S. PGPub No. 2017/0085790, & WO 2005/081941 A2, hereinafter Takemura, Bohn, and Slaski) the image processing device according to claim 1, wherein:
Takemura Fig. 4 & col. 8 lines 1-3: “implemented by programs corresponding to these control blocks being executed by a microcomputer in the control unit 2”);
the correction unit corrects the edge threshold value when the density of the edge points extracted by the extraction unit are outside of a prescribed range (Takemura col. 17 lines 57-63: “perform change of the threshold value for correlation in step S180 described above, and change of the edge detection condition in step S170 described above”; Takemura col. 38 line 52-col.39 line 15: “before determining that a three dimensional body is present, to determine whether or not the edge lines that have been detected by the edge line detection unit 36 are correct. The three dimensional body detection unit 37 determines whether or not the luminance change along an edge line of a bird's-eye view image over the edge line is greater than a predetermined threshold value. And, if the luminance change of the bird's-eye view image over the edge line is greater than the threshold value, then it is determined that this edge line is one that was detected due to an erroneous determination. On the other hand, if the luminance change of the bird's-eye view image over the edge line is not greater than the threshold value, then it is determined that this edge line is a correct one. It should be understood that this threshold value is a value that is set in advance according to experiment or the like”; Takemura Fig. 17, col. 45 lines 38-65 & & col. 50 lines 13-60 discussed above teach that the luminance difference may be determined on the basis of the number of pixels that exhibit a predetermined differential in the differential waveform information and adjusting the threshold according to the luminance difference. Further note that the detected pixels in Fig. 17 correspond to the edges, described in Takemura col. 1 lines 29-49: “detects edges that satisfy a predetermined detection condition”; Takemura col. 47 line 61-col. 48 line 6: “The control commands … may also be commands that decrease the sensitivity when detecting a three dimensional body on the basis of the differential waveform information, commands that adjust the sensitivity when Slaski ¶0037: “the threshold may be dynamically adjusted to keep the number of components between predetermined upper and lower bounds”);
the extraction unit re-extracts edge points from the image data using the edge threshold value that has been corrected by the correction unit when the density of the edge points previously extracted by the extraction unit are outside of the prescribed range, so that the density of the edge points re-extracted using the edge threshold value that has been corrected by the correction unit is within the prescribed range (Takemura Fig. 29 & col. 43 lines 30-47: “This image example is an image in which a first banded pattern 101 that exhibits a banded pattern in which regions of high luminance and regions of low luminance are repeated, and a second banded pattern 102 that exhibits a banded pattern in which regions of low luminance and regions of high luminance are repeated, are adjacent"; Takemura Fig. 35-39 further teaches determining whether the detected object is a false object based on the edge information and adjusting threshold accordingly);
the edge line detection unit detects edge lines by connecting either (i) the edge points that have been extracted by the extraction unit when the density of the edge points extracted by the extraction unit are within the prescribed range, or (ii) the edge points that have bene re-extracted by the extraction unit when the density of the edge points previously extracted by the extraction unit are outside of the prescribed range (Takemura Figs. 17 & 27 show edge lines being formed by connecting a plurality of points); and
the parking frame detection unit detects a parking frame based on the edge lines detected by the edge line detection unit and that have been designated as partition line candidates (Takemura col. 10 lines 22-26: “The parking box recognition unit 204f recognizes a parking box with the objective of performing automatic parking or parking assistance, and Takemura Figs. 14, 17, 32-33).
However, the prior art, alone or in combination, does not appear to teach or suggest that the threshold is corrected only when the when the density of the edge points extracted by the extraction unit are outside of a prescribed range, i.e., not correcting the edge threshold in any other conditions. 

Claim 24 is objected to for the same reason as applied to claim 23 discussed above due to its dependency.

Claim 25 is an independent claim and recites the same allowable subject matter as claim 23 (the limitation “the correction unit corrects … only when the when the density of the edge points extracted by the extraction unit are outside of a prescribed range”) and further defines what the edge point density is. Therefore, claim 25 is allowed. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOO J SHIN whose telephone number is (571)272-9753.  The examiner can normally be reached on M-F; 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on (571)272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Soo Shin/Primary Examiner, Art Unit 2667